DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 08/06/2020. 
Claims 1-20 are pending. 
The Drawings filed on 08/06/2020 are noted. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7 to 12, and 20 are rejected under 35 U.S.C. 101 because they cover both non-statutory subject matter and statutory subject matter.  More specifically, Claims 7 to 12 and 20 are directed to computer readable media that cover signals per se, which are non-statutory subject matter.  
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) 

AIA  Notice

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7, 13, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2018/0028911 A1 to AOKI et al. (hereinafter Aoki). 

Regarding Claim 1, and similarly recited Claims 7, 13, 19, and 20, Aoki discloses a method for constructing a motor vibration model, comprising: 
receiving a first condition combination and a second condition combination in a game scene and vibration effects corresponding to the condition combinations, the vibration effects comprising a vibration type and a vibration amplitude (figs. 4-6, [0071]-[0076], [0082] discloses vibration control system may further include a game progress module that executes a game application.  The first vibration command generation module may generate the first vibration data in response to an event generated by the game progress module.  The second vibration command generation module may generate the second vibration data in response to an event generated by the game progress module); 
digitally processing the first condition combination, the second condition combination and the corresponding vibration effects, respectively (figs. 4-6, [0071]-[0076], [0082], [0152]); 
constructing a vibration type model according to the first condition combination and the vibration type that have been digitally processed (figs. 4-6, [0071]-[0076], [0082]); and 
constructing a vibration amplitude model according to the second condition combination and the vibration amplitude that have been digitally processed (figs. 4-6, [0071]-[0076], [0082]); 
wherein the vibration type model and the vibration amplitude model jointly constitute the motor vibration model (figs. 4-6, [0071]-[0076], [0082], [0152]-[0153] discloses when vibration generation module 1104 is notified of some event information from game progress module 1102, it extracts a vibration pattern corresponding to the event information from a prepared vibration pattern set 1107 and outputs the vibration pattern to synthesis module 1105.  A plurality of vibration patterns 

Regarding Claim 18, Aoki discloses the game-scene-based haptics implementation method of claim 13, wherein before the step of acquiring the condition set of the current game scene, the game-scene-based haptics implementation method further comprises: when a condition change in the current game scene is detected, acquiring a set of changed conditions (figs. 4-6, [0071]-[0076], [0082]).

Allowable Subject Matter
Claims 2-6 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 8-12, subject to overcoming the 35 U.S.C. 101 rejections, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Claims 1-20 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715